 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9                             WESTERN DIVISION
10                                           ) No. 2:19-cv-03362-FFM
     MONICA OBANNON,
11
                                             )
                                             ) [PROPOSED]
12
           Plaintiff,                        ) JUDGMENT OF REMAND
                                             )
13
                  v.                         )
                                             )
14
     ANDREW SAUL,                            )
     Commissioner of Social Security,        )
15
                                             )
                                             )
16         Defendant.                        )
                                             )
17
                                             )

18         The Court having approved the parties’ Stipulation to Voluntary Remand
19   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
20   (“Stipulation ”) lodged concurrent with the lodging of the within Judgment of
21   Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
22   above-captioned action is remanded to the Commissioner of Social Security for
23   further proceedings consistent with the Stipulation to Remand.
24
25   DATED: September 13, 2019                  /S/ Frederick F. Mumm  S
26
                                              FREDERICK F. MUMM
                                         UNITED STATES MAGISTRATE JUDGE
27
28
